Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise herein consists of monosodium glutamate known as Ajinomoto and imported in drums from Japan. On or about the date of exportation, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Japan, either for home consumption or for export to the United States, but at that time was freely offered for sale in the United States for domestic consumption as defined in section 402 (e), Tariff Act of 1930, at the following prices:
CE 781654'! WH 207381 $122.60 per drum including the cost of WH 250421 drums at $5 each WH 26257J
WH 287671 $114.62 per drum, including the cost of WH 29948J drums at $5 each
2) Upon this stipulation this appeal may be deemed to be submitted for decision.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by-section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
Entry Nos.
CE 781654'| WH 207381 $122.60 per drum, including the cost of WH 250421 drums at $5 each WH 26257J
WH 287671 $114.62 per drum, including the cost of WH 29948J drums at $5 each
Judgment will be entered accordingly.